522 N.W.2d 921 (1994)
In re Petition for DISCIPLINARY ACTION AGAINST Gary Y. PANG, an Attorney at Law of the State of Minnesota.
No. C3-93-1000.
Supreme Court of Minnesota.
September 21, 1994.

ORDER
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action, together with first and second supplemental petitions, alleging with specificity that respondent Gary Y. Pang has, over a period of years, engaged in repeated and continued neglect of client matters, has misappropriated client funds and has failed to cooperate with the Director's investigation; and
WHEREAS, the respondent has unconditionally admitted the allegations of the multiple petitions, has waived any rights he has pursuant to Rule 14, Rules on Lawyers Professional Responsibility, and has entered into a stipulation with the Director by which they jointly recommend respondent's disbarment and the payment of $750 in costs and disbursements;
WHEREAS, this court has independently reviewed the record and agrees that the conduct admitted to by respondent warrants disbarment,
IT IS HEREBY ORDERED that the stipulation is accepted and approved and Gary Y. Pang is disbarred from the practice of law. The Director is awarded costs and disbursements in the amount of $750.
             /s/ M. Jeanne Coyne
                 M. Jeanne Coyne
                 Associate Justice